Citation Nr: 1537222	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder other than asbestosis, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to October 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos while in active service.

2.  Probative evidence of record fails to establish a diagnosis of any present lung disorder during the appeal period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disorder, other than asbestosis, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's August 2009 letter, provided before the initial adjudication of the service connection claim on appeal in November 2009, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the service connection issue on appeal.

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded him opportunity to present testimony, written statements, and evidence.  The Veteran submitted multiple written statements pertaining to his claim.  The Veteran was also provided with VA examinations and medical opinions in conjunction with the service connection claim on appeal in July 2011, September 2011, November 2013, April 2014, May 2014, and June 2015 to clarify the nature and etiology of his claimed lung disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the medical examination obtained by VA in June 2015 was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran's claim was previously before the Board in June 2011, March 2014, and December 2014 and remanded for additional evidentiary development, to include affording the Veteran a VA examination.  The Veteran had a comprehensive VA examination in June 2015 in conjunction with his service connection claim.  Based on the foregoing discussion, the Board finds substantial compliance with the July 2014 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran is seeking service connection for a lung disorder other than asbestosis, to include as due to in-service asbestos exposure.  He has asserted that his first exposure to asbestos was during active service working as an equipment repairman for aircraft and other machinery.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There is no specific statutory guidance with regard to asbestos-related claims, nor has VA promulgated any regulations in regard to such claims.  However, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C; see also Ennis v. Brown, 4 Vet. App, 523, 527 (1993) (finding that VA must analyze an appellant's claim seeking entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines). 

M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system, except the prostate, are also associated with asbestos exposure.  Thus, persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  Medical nexus evidence is required in claims for asbestos-related diseases linked to alleged in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33,422 (2000).  In short, with respect to claims involving asbestos exposure, VA must determine whether the Veteran's military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Service treatment records showed that in December 1961 he was seen for complaints of nasal congestion in December 1961.  The impression was bronchitis with clear lung fields on X-ray.  Later that month, the Veteran complained that wheezes were still present, and medication was prescribed.  In an August 1963 Report of Medical History, he denied shortness of breath and pain or pressure in the chest.  In an August 1963 service separation examination report, his lungs and chest were marked as normal on clinical evaluation and a chest X-ray was negative.

The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Aircraft Ground Equipment Repairman.  He claimed he was exposed to asbestos during service working in a maintenance shop where brake shoes were replaced.  

An October 1992 private chest x-ray noted a history of asbestos exposure and revealed interstitial opacities.  The findings were noted to be consistent with asbestos exposure.

In a December 1992 statement, Dr. R. L. K., reported he first saw the Veteran in November 1992.  The Veteran related he had been employed since 1964, and was exposed to products containing asbestos while working with tradesmen removing asbestos from pipes and boilers, and applying new insulation materials.  He stated he was often covered with insulation dust at the end of his work day.  The Veteran's complaints included shortness of breath with little exertion, occasional chest pain, frequent cough, and an overall difficulty in breathing.  A pulmonary function test (PFT) revealed no impairment of breathing function and no restrictive or obstructive defect.  Based on the Veteran's chest X-ray findings, Dr. R. L. K. stated that the Veteran had pulmonary asbestosis.

VA treatment records showed that in February 2002, the Veteran's lung sounds were clear with normal vesicular breath sounds and without rhonchi, rales or wheezes.  In January 2010, his lungs were noted to be clear with no rales, crackles or wheezes.

In May 2010 statement, H. H. related that he had worked with the Veteran at a company and had firsthand knowledge of the type of insulation that was used.  He stated that the company stopped using asbestos insulation in the early 1970s.  He maintained the insulation did not contain asbestos when the Veteran worked for the company. 

In a July 2011 VA examination report, the Veteran reported he was exposed to asbestos from changing brakes on vehicles in the motor pool and shop area.  It was also noted that while he thought he had been exposed to asbestos at his job following service, he was not sure if he was or not.  The examiner diagnosed pulmonary asbestosis, presumptively related to working around asbestos brakes in service.  A July 2011 VA chest x-ray report revealed clear lung fields, with no congestion, fluid, infiltration, or active chest process.

In August 2011, the National Personnel Records Center reported that it had conducted an extensive search of records and was unable to locate pertinent records concerning the Veteran's exposure to asbestos in service.  Information from the Air Force indicated that brake and clutch assemblies on military vehicles may contain asbestos and posed a hazard to vehicle maintenance personnel.

A VA examiner reviewed the Veteran's record in September 2011, and noted Dr. R. L. K.'s opinion that the Veteran had asbestosis.  The VA physician stated there was nothing in the service treatment records to indicate the Veteran had pulmonary asbestosis.  He also noted that a computed tomography (CT) scan of the chest in September 2011 found no evidence of asbestosis.  The physician commented that based on a current chest x-ray, the Veteran did not appear to have pulmonary asbestosis.  He further opined that any current lung condition was "less likely as not" related to service or pulmonary asbestosis.  He noted there was no evidence that the Veteran had pulmonary asbestosis confirmed by a chest CT, and that nobody other than Dr. R. L. K. said he had asbestosis. 

A September 2011 VA pulmonary function test report revealed normal spirometry with no significant bronchodilator response and diffusion within normal limits.  A September VA chest CT report listed an impression of no evidence of asbestos-related pleural disease or significant pulmonary interstitial fibrosis; large heterogeneous lobulated anterior mediastinal soft tissue mass, most consistent with substernal multinodular goiter; old granulomatous disease; and coronary artery atherosclerosis.

In October 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In a November 2013 VHA medical opinion, the examiner observed the Veteran had exposure to asbestos both during service and as a civilian following service, but noted that the Veteran did not have pulmonary asbestosis.  The examiner further added that the cause of the Veteran's current symptoms was not apparent at that time, but that further work up for dyspnea on exertion might include a thorough cardiac evaluation, bronchoprovocation testing, and cardiopulmonary exercise testing.

In a March 2014 decision, the Board denied entitlement to service connection for a lung disability due to asbestos exposure, finding that the Veteran was not shown to have a diagnosis of asbestosis.  The Board also remanded the issue of entitlement to service connection for a lung disability other than asbestosis for an examination, to include appropriate testing, and a medical opinion concerning the etiology of any existing lung disability.  It was noted that all appropriate testing, to include a cardiac evaluation, bronchoprovocation testing, and cardiopulmonary exercise testing, as recommended by the VHA examiner, should be completed.  

In an April 2014 VA examination report, the examiner listed diagnoses of right lower lung densely calcified benign granuloma from 2011 and acute bronchitis from 1961.   The Veteran reported that he was exposed to asbestos during his maintenance work without respiratory protection.  He also indicated that he was stationed at an air base in Thailand with unknown ground exposure to aircraft tasked for missions to Vietnam.  The Veteran complained of dyspnea on exertion.  The examiner noted that the Veteran's respiratory condition required the use of oral or parenteral corticosteroid medications.  An April 2014 chest x-ray report showed no acute abnormality.  An April 2014 high resolution computed tomography report listed an impression of no radiographic evidence of asbestos related pleural disease but showed a recommendation to obtain prone images of the region to assess for early interstitial lung changes.  Additional findings included old granulomatous disease and stable small subpleural nodules in the right lung since 2011.  The examiner noted that pulmonary function test results were pending and ordered an additional high resolution computed tomography of the chest without contrast in prone position as per the radiologist recommendation. 

An additional April 2014 chest CT report listed an impression of mild patchy peripheral pulmonary opacities, without honeycombing that were nonspecific, but may be manifestations of asbestosis.  It was further noted that there was no significant change in extra pulmonary abnormalities since CT from earlier in April 2014.  Pulmonary function test results from April 2014 were noted to show an obstructive pattern.

In a May 2014 VA examination addendum, the VA examiner indicated that the Veteran could have evidence of mild pulmonary fibrosis of CT, non-specific, with the etiology not clearly identified.  The examiner highlighted that no biopsy information was available at that time.  It was further noted that the Veteran did not have current evidence of bronchitis, but that a stable calcified granuloma continued to be demonstrated on imaging, consistent with old granulomatous disease.  The examiner found that there was no current evidence of asbestos related pleural disease or malignancy.  Based on the available record, information, Veteran history, prior Board determination of exposure, testing, imaging, physical examination, and current medical literature, the examiner indicated that it would require medical speculation to "as likely as not" link any current pulmonary condition to asbestosis/asbestos exposure during service.  The examiner noted that further data could result in a modification of the medical opinion. 

In December 2014, the Board remanded the matter on appeal for additional development and compliance with prior March 2014 remand instructions.  The record revealed that the Veteran was examined in April 2014, but an opinion as to whether any current lung disability was related to his active service was not provided.  Additionally, the Board noted that it is unclear whether all tests requested in the March 2014 remand had been completed and highlighted that a VA radiologist recommended obtaining additional images to assess for early interstitial lung changes in an April 2014 radiology report.  

Additional VA treatment records dated from 2009 to 2015 reflected that asbestosis was listed in the Veteran's problem list.  In December 2013, the Veteran complained of nonproductive cough with chest congestion for one week.  However, his lungs were continually noted to be clear with no rales, crackles, wheezes, or intercostal retractions.  VA treatment notes dated in 2015 showed complaints of recurrent infections of bronchitis and pneumonia, but not objective findings.

In a June 2015 VA examination report, the Veteran complained of chronic exertional dyspnea, rare cough intermittently with sputum production, and no wheezing.  On pulmonary examination, there was a cough but no wheezing, paroxysmal nocturnal dyspnea, or hemoptysis.  The examiner noted that the Veteran's pulmonary function tests reflected normal spirometry, normal lung volumes, and normal diffusion capacity of the lung for carbon monoxide.  It was further indicated that chest CT was notable for calcified nodule and old granulomatous disease.  The examiner specifically indicated that the Veteran did not have clinical evidence for asbestosis.  In a June 2015 VA examination addendum, the examiner noted that no diagnosis of a chronic pulmonary disability was made.  

The examiner also discussed whether all appropriate testing, to include a cardiac evaluation, bronchoprovocation testing, and cardiopulmonary exercise testing was completed.  It was noted that a cardiac evaluation showed the Veteran had significant coronary artery disease, which was the "most likely" etiology of his exertional dyspnea.  The examiner found that exertional dyspnea and coronary artery disease were not related to military service.  The examiner opined that cardiopulmonary exercise testing and bronchoprovocative testing were not indicated or appropriate, as the risks clearly outweighed any clinical benefits.  The examiner then concluded that after reviewing all medical documentation of record and previously examining the Veteran, it was "unlikely" that the Veteran has any chronic lung disability.

After a thorough review of the evidence of record, the Board concludes that service connection for a lung disorder other than asbestosis is not warranted.  The totality of the evidence does not show that the Veteran has, nor has he had during the appeal period, any current lung disability.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board is cognizant that imaging reports showed notations of calcified nodule and old granulomatous disease.  Nevertheless, as discussed above, the VA examiner clearly determined in the highly probative June 2015 VA examination report and addendum opinion that it was "unlikely" that the Veteran had any chronic lung disability based a review of all medical documentation of record and examination of the Veteran.  

The Veteran asserts the existence of his claimed lung disability.  In this regard, the Veteran's statements are competent evidence as to the symptoms he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, to the extent that the Veteran contends that he has a current lung disability based on the symptoms he currently experiences, the Board finds that such determinations are more suited to the realm of medical, rather than lay expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis and etiology of a lung disability is too complex for a layperson to proffer a competent opinion.  Id.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic or etiological opinions. Moreover, the Veteran's statements regarding the presence and etiology of the claimed lung disorder are outweighed by the medical evidence of record.

The criteria to establish entitlement to service connection for a lung disorder other than asbestosis have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a lung disorder other than asbestosis, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lung disorder other than asbestosis is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


